Citation Nr: 0719192	
Decision Date: 06/26/07    Archive Date: 07/05/07

DOCKET NO.  05-28 538A	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).



REPRESENTATION

The veteran represented by:  Disabled American Veterans



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from 
December 1943 to February 1946.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an April 2004 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey.  In 
June 2007, the Board advanced this case on its docket.  
38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) 
(2006).
  

FINDING OF FACT

The veteran's service connected-disabilities do not preclude 
employment consistent with his education and occupational 
experience. 


CONCLUSION OF LAW

The criteria have not been met for a TDIU.  38 U.S.C.A. 
§§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.25 
(2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA and implementing regulations impose obligations on 
VA to provide claimants with notice and assistance.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2007); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  

Pursuant to the VCAA, upon receipt of complete or 
substantially complete application for benefits, and prior to 
an initial unfavorable decision, VA must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112, 
120-121 (2004) (Pelegrini II); 38 C.F.R. § 3.159(b).  

Further, the U.S. Court of Appeals for Veterans Claims 
(Court) has held that the VCAA applies "generally to all 
five elements of a claim for service connection": (1) 
veteran status; (2) existence of a disability; (3) service 
connection of the disability; (4) degree of disability; and 
(5) effective date of the disability).  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 487 (2006).

The RO sent the veteran a VCAA notice letter in February 
2004.  The letter provided him with notice of the evidence 
necessary to support his claim that was not on record at the 
time the letter was issued, the evidence VA would assist him 
in obtaining, and the evidence it was expected that he would 
provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The 
letter satisfied the first three notice requirements outlined 
in 38 C.F.R. § 3.159(b)(1) and Pelegrini II. 

Although the VCAA letter did not contain the precise language 
specified in 
38 C.F.R. § 3.159(b)(1), the veteran was fully notified of 
the need to give VA any evidence pertaining to his claim.  
The letter requested that he provide or identify any evidence 
supporting his claim and specifically outlined the necessary 
evidence.  So a more generalized request with the precise 
language outlined in § 3.159(b)(1) would be redundant.  He 
was thereby put on notice to submit pertinent evidence in his 
possession.  VAOPGCPREC 1-04 (Feb. 24, 2004).  

A January 2007 letter provided notice on the rating and 
effective date elements.

The Court also has held that content-complying VCAA notice 
must be provided prior to an initial unfavorable decision by 
the RO.  Pelegrini II, 18 Vet. App. at 120.  Here, VCAA 
notice was provided in February 2004, before the April 2004 
decision.  Therefore, this was in accordance with the 
preferred sequence of events (VCAA letter before initial 
adjudication) specified in Pelegrini II and Mayfield.

In developing his claim, the RO obtained the veteran's VA 
treatment records.  
VA examinations were provided in March 2004, and January and 
February 2005.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

The duty to assist provisions of the VCAA include the duty to 
assist a claimant in obtaining records not in the custody of 
a Federal department or agency, including private medical 
records or records from former employers.  38 C.F.R. § 
3.159(c)(1).  The claimant, however, must cooperate fully 
with VA's reasonable attempts to obtain such records by 
providing enough information to identify and locate the 
records or, if necessary, by authorizing the release of such 
records.  

On the veteran's November 2003 claim form (VA Form 21-8940), 
he indicated he had worked as an auditor for the Republic 
National Bank of New York until November 1996.  He said he 
became too disabled to work in November 1996, and that his 
former employer was no longer in business.  In May 2006, he 
submitted another claim form (VA Form 21-8940) in which he 
indicated that he worked until 1993 at Republic National 
Bank.  He did not provide an address for his former employer 
and an attempt was not made to obtain employment records.  
Because the veteran's reports of this employment are 
accepted, efforts to obtain records that would merely confirm 
the details of his employment would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

In accordance with VCAA requirements, the veteran has been 
afforded a VA examination.  In the May 2007 Appellant's 
Brief, the veteran's service representative argues that the 
March 2004 VA examiner did not review the claims file and 
therefore the examination and opinion are inadequate.  The 
report of the March 2004 VA examination includes a detailed 
history of the veteran's service-connected asthma.  The 
history references VA treatment records, including his listed 
medical problems, medications, and pulmonary function tests.  
It appears the VA examiner, although he did not have the 
entire claims file at his disposal, did have access to VA 
treatment records.  Further, the veteran provided a complete 
and accurate medical history.  The claims file indicates most 
of his records are from VA medical facilities, which were at 
the examiner's disposal.  

Under these circumstances, the Board finds that the failure 
of the VA examiner to review the claims file was not 
prejudicial to the veteran.  A review of the claims file 
would not have changed the examiner's observations, the 
results of the physical examination, pulmonary function 
tests, laboratory data, X-rays, etc.  And since the medical 
history provided by the veteran and his VA treatment records 
provided an accurate account of his recent condition, it is 
difficult to discern how a review of the claims file would 
have affected the examiner's opinion.  See Mariano v. 
Principi, 17 Vet. App. 305, 311-12 (2003) (When reviewing the 
claims file would not affect the observations of an examiner, 
the failure to review the claims file does not prejudice the 
claimant).  Furthermore, a review of the claims file is less 
important here, where the current level of disability and its 
effect on employability are at issue, rather than the 
etiology of a particular disability.

No further development is required to comply with the 
provisions of the VCAA or the implementing regulations.  
Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  
Accordingly, the Board will address the merits of the claim.

Governing Statutes and Regulations

A TDIU will be granted where it is found that service-
connected disorders prevent a veteran from securing and 
maintaining substantially gainful employment, provided that: 
if there is only one such disability, this disability shall 
be rated at 60 percent or more, and that, if there are two or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a).

In determining whether a particular claimant is unemployable, 
full consideration must be given to unusual physical or 
mental effects, peculiar effects of occupational activities, 
defects in physical or mental endowment preventing the usual 
success in overcoming the handicap or disability, and the 
effect of combinations of disability.  38 C.F.R. § 4.15.

VA must consider the effects of the claimant's service 
connected disability in the context of his/her employment and 
educational background.  See, Fluharty v. Derwinski, 2 Vet. 
App. 409, 412-13 (1992).  The central inquiry is whether the 
claimant's service connected disabilities alone are of 
sufficient severity to produce unemployment.  Hatlestad v. 
Derwinski, 5 Vet. App. 524, 529 (1993); Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (the sole question of whether a 
claimant is employable depends upon his/her capability of 
performing the physical and mental acts required by 
employment, and not whether the claimant can find 
employment).

In determining whether a claimant is entitled to a TDIU, 
neither the claimiant's nonservice-connected disabilities nor 
his advancing age may be considered.  Van Hoose v. Brown, 4 
Vet. App. 361 (1993).  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough. A high rating in itself constitutes recognition that 
the impairment makes it difficult to obtain and keep 
employment.  The question is whether the claimant is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  Van 
Hoose, ibid.

Analysis

The veteran is service connected for bronchial asthma, 
evaluated as 60 percent disabling; bilateral hearing loss, 
evaluated as 20 percent disabling; and tinnitus, evaluated as 
10 percent disabling.  His total combined evaluation is 70 
percent.  He therefore meets the minimum eligibility 
requirements for a TDIU under 38 C.F.R. 
§ 4.16(a).  The determinative question is whether he is 
unable to secure or follow a substantially gainful occupation 
as a result of his service-connected disabilities.  

At VA examinations in October 1955, May 1962, and May 1964, 
the veteran reported that he was currently employed as a 
tablulator, in electronics and computers, and as a data 
processor; respectively.

On VA examination in October 1998, the veteran reported that 
he had graduated from college in 1950 with a degree in 
accounting and had worked in the computer field until 
retiring in 1978.  He denied any work impairment.

On VA examination in February 1999, the veteran reported that 
he had worked for a bank until retiring at age 65.  The 
record shows that the veteran was born in December 1925.

The report of a March 2004 VA general medicine examination 
indicates that the veteran said he took an early retirement 
because of asthma.  The 2003 and 2006 claims forms confirm 
that the veteran has a college education and worked at a bank 
until 1991 or 1993. 

The veteran was diagnosed with asthma during service in World 
War II.  Service connection was granted for asthma and he was 
given an initial 30 percent rating effective from the day 
after he was discharged.  In March 1950, his rating was 
reduced to 10 percent, but then increased back to 30 percent 
in October 1955.  It was again reduced to 10 percent in 
August 1962 and remained at this level until May 1997 when it 
was increased to 30 percent.  The 60 percent rating took 
effect in January 2001.  This evidence indicates that for 
most of his career and at the time of his retirement, his 
asthma was only 10 percent disabling.  The evidence does not 
show an increase in the severity of his asthma that would 
have led to an early retirement in 1978.  

Notwithstanding the circumstances surrounding the veteran's 
retirement, the question at issue is whether he is currently 
unable to secure or follow a gainful occupation as a result 
of his service-connected disabilities.  The report of the 
March 2004 VA examination indicates the examiner believed the 
veteran could not perform "physical-type of employment" 
because of his respiratory disorder, but that he could 
perform a sedentary job.  Sedentary work is consistent with 
his educational and occupational experience in the computer 
field and as a bank auditor.  In fact, all of the veteran's 
extensive employment experience has been in sedentary 
positions.

There are a few private medical records from December 1996, 
December 1998, and August 2000, which show emergency 
treatment for asthma, but none that are more recent.  

In a September 2005 statement, the veteran said that he had 
been hospitalized recently for a second stroke and had been 
put into a rehabilitation center.  He said that his driver's 
license was cancelled after the first stroke and his eye 
control was permanently damaged.  He said these were the 
reasons why he is unemployable.  He did not mention his 
service-connected asthma, hearing loss, or tinnitus.  

While the veteran is competent to report the effects of his 
service connected disabilities on his ability to work, he has 
not been consistent in reporting these effects.  The only 
objective medical opinion was furnished by the VA examiner 
who found that the veteran could perform sedentary 
employment.  Because of the examiner's medical expertise and 
objectivity, the Board finds this evidence to be the most 
probative evidence of the impact of the service connected 
disabilities on employability.

As mentioned, in order to establish entitlement to a TDIU, 
the evidence must show that the inability to secure or follow 
a substantially gainful occupation is as a result of service-
connected disabilities.  The veterans stroke and eye 
condition are not service-connected.  And, as mentioned, his 
service-connected asthma, hearing loss, and tinnitus, still 
allow him to perform sedentary work, the type of work that he 
did for many years before he retired in 1978.  

For these reasons, the claim for a TDIU must be denied 
because the preponderance of the evidence is unfavorable-
meaning there is no reasonable doubt to resolve in the 
veteran's favor.  38 U.S.C.A. § 5107(b); Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).


ORDER

The claim for a TDIU is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


